UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6812



JERRY PRINCE,

                                              Plaintiff - Appellant,

          versus

JOHN JABE, Warden; RONALD ANGELONE, Director;
SERGEANT MAYES; G. TURNER,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-95-424-3)


Submitted:   January 9, 1997              Decided:   January 21, 1997


Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Jerry Prince, Appellant Pro Se. Jill Theresa Bowers, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the magistrate judge's order denying relief

on his 42 U.S.C. § 1983 (1994) complaint.* We have reviewed the
record and the magistrate judge's order and find no reversible

error. Accordingly, we affirm on the reasoning of the magistrate

judge. Prince v. Jabe, No. CA-95-424-3 (E.D. Va. Apr. 22, 1996). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




      *
        The parties agreed to proceed before a magistrate judge
pursuant to 28 U.S.C. § 636(c) (1994).

                                2